Citation Nr: 0735657	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  01-08 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that when the claim originally came before the 
Board, the issues on appeal included the following:

1.  Whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
back disability.
2.  Entitlement to service connection for 
multiple lipomas.
3.  Entitlement to service connection for 
post-traumatic stress disorder (PTSD).
4.  Entitlement to service connection for 
sleep apnea as secondary to left-sided 
deviated nasal septum.
5.  Entitlement to an increased 
(compensable) evaluation for left-sided 
deviated nasal septum.  

On May 13, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.  At 
the hearing, the veteran withdrew his appeal on the issues of 
entitlement to service connection for a blood disorder and 
for a left ankle disorder, to include arthritis.  Also at the 
hearing, the veteran provided testimony on all five issues 
listed above.

In October 2003, the Board issued a Decision/Remand.  The 
Board found that the veteran had submitted new and material 
evidence, and it reopened the veteran's claim with respect to 
his back.  The Board went on to deny the veteran's claim for 
service connection for sleep apnea.  The remaining issues 
were remanded to the RO via the Appeals Management Center 
(AMC) for development.  

The AMC subsequently issued a decision in February 2005.  In 
that decision, the AMC granted the veteran's request for an 
increased evaluation for his deviated septum.  A 10 percent 
evaluation was assigned.  The AMC also granted service 
connection for PTSD; a 50 percent disability rating was 
awarded.  Service connection was denied a back disability and 
multiple lipomas.  

The veteran was informed of the action and he expressed 
disagreement with the disability evaluation that was assigned 
for his PTSD.  That issue was subsequently perfected and is 
also before the Board.  The veteran also noted that he was 
not in agreement with the 10 percent evaluation assigned for 
his deviated septum.

The Board then Remanded the claim in March 2007.  The Board 
noted that the veteran had requested an opportunity to 
present additional testimony before a Veterans Law Judge 
(VLJ).  The Board concluded that the veteran could be 
provided with this opportunity, and as such, it was remanding 
the claim.  The Board further found that with respect to the 
deviated septum, although the AMC had stated that the 10 
percent disability evaluation was the highest rating that 
could be assigned for the condition, this was and is not 
true.  A higher extraschedular evaluation may be assigned.  
As such, this is not a full grant of the benefit sought on 
appeal because a higher rating is available.  A claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue 
remained before the Board.

The veteran then provided testimony in Chicago, Illinois, 
before the undersigned VLJ.  Said hearing occurred in August 
2007.  A transcript of that hearing was prepared and has been 
included in the claims folder for further review.  During 
that hearing, the veteran withdrew his claim involving an 
increased evaluation for a deviated septum and entitlement to 
service connection for multiple lipomas.  Hence, the 
remaining issues now before the Board involve the back and 
the veteran's psychiatric disorder.  

It is noted that the veteran's accredited representative, 
Vietnam Veterans of America, submitted an "Informal Hearing 
presentation" that was dated May 25, 2005.  In that 
document, the organization claimed that the veteran had 
presented new and material evidence sufficient to reopen his 
claim involving sleep apnea.  This item is referred back to 
the RO for processing and it is not now before the Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  While in service, the veteran experienced back pain.

3.  Medical evidence etiologically linking the veteran's back 
disability with the acute back condition the veteran 
experienced while in service has not been presented.  

4.  The veteran's service-connected PTSD is manifested by 
sleeplessness, intrusive thoughts, and irritability, and a 
Global Assessment of Functioning (GAF) score of 50.




CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a disability evaluation in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the veteran from the agency of original jurisdiction (AOJ).  
The first letter was sent to the veteran in January 2001 and 
discussed the veteran's service-connected issues.  Since the 
veteran's claim involving his back was initially phrased as a 
claim involving new and material evidence, and because the 
VCAA was not applicable to claims involving new and material 
evidence filed before August 2001, it was not necessary to 
include this issue in the letter sent in January 2001.  The 
Board does note that a very complete VCAA letter was sent to 
the veteran by the AMC in May 2007.  The second letter 
addressed the issues involving service connection and an 
increased evaluation.  These letters informed the appellant 
of what evidence was required to substantiate the claims and 
of his, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the veteran's available medical 
treatment records and those other records that the VA was 
made aware thereof.  As such, the VA obtained those records 
and they have been included in the claims folder, available 
for review.  Moreover, the veteran has been examined so that 
the VA would have an accurate depiction of any disability as 
issue from which the veteran was suffering therefrom.  The 
results of those examinations have been included in the 
claims folder for further review.  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to procure the necessary medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issues now before the Board and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with Dingess-
type notice via a letter dated May 2007.  As such, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection and increased 
ratings claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  Service Connection

The record indicates that the veteran had previously sought 
service connection for a back disability.  The veteran's 
claim was denied and he did not appeal that decision.  The 
veteran then attempted to reopen his claim based on the 
submission of new and material evidence.  The veteran 
submitted a statement from his chiropractor that opined that 
there might be some relationship between the veteran's 
current back disorder with his military service.  Based on 
that opinion along with other evidence submitted by the 
veteran, the Board reopened the veteran's claim.  This 
occurred in the Board's Decision/Remand of October 21, 2003.  

As a result of reopening the claim, the issue was remanded so 
that the VA could obtain a doctor's opinion concerning the 
etiology of the veteran's current back disorder.  In January 
2005, a doctor of medicine reviewed the veteran's claims 
folder along with the instructions provided by the Board.  
The examiner noted that the veteran's service medical records 
reported that the veteran "injured" his back in January 
1966 but that x-ray films produced of the lumbar and thoracic 
segments of the spine were deemed normal.  However, 
paraspinal muscle spasm was reported.  

The doctor examined the veteran and concluded that the 
veteran was suffering from degenerative disc disease of the 
thoracic and lumbar segments of the spine.  The examiner 
further opined:

After carefully reviewing the SMR, it is 
my opinion that it is not at least as 
likely as not that the currently acquired 
disorder of lumbosacral and thoracic 
spine is related to veteran's backache 
during the veteran's service from 11/65 
to 11/67.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In this instance, the veteran has claimed that he now suffers 
from a back disability and that it is related to back pain he 
experienced while serving in the US Army.  The service 
medical records do show that the veteran complained of pain 
in his back and that he received treatment for it.  However, 
when the veteran left the service, he did not mention that he 
was suffering from back pain or symptoms and manifestations 
indicative of a then-current back disorder.  The veteran, per 
his testimony before the Board, then served in the Chicago 
Police Department for nearly eighteen years.  He was 
subsequently released from the Chicago Police Department 
because of unnamed physical ailments.  From 1968 to 1999, the 
veteran did not contact the VA asking that his claim be 
reopened.  It was not until 1999 that the veteran approached 
the VA and at that time, he asserted that his back disorder 
was the result of an ankle injury he experienced while in 
service.  

To support his contentions, the veteran has provided a 
statement by his chiropractor.  The statement was written in 
September 2001.  The chiropractor wrote:

	. . . was treated in our office for 
mid-back pain, which he [the veteran] 
said he has had over the years since an 
injury in 1965.

X-rays indicate cervical and thoracic 
spondylosis, cervical kyphosis with disc 
degeneration C5-C6 and C6-C7 which would 
be consistent with his history.

The chiropractor did not state that he had reviewed all of 
the veteran's medical records stemming from the veteran's 
military service to 2001.  Moreover, he did not claim that he 
had treated the veteran between the veteran's discharge from 
service until 2001.  In essence, the chiropractor, as noted 
above, based his conclusion or supposition on the history 
provided by the veteran and not based upon actual medical 
records and findings.

It may be argued that the statement provided by the 
chiropractor fulfills the provisions of 38 C.F.R. § 3.303(d) 
(2007) since a medical professional has linked the veteran's 
back disability with his military service.  The Board, 
however, finds that the statement is inconclusive and 
speculative.  That is, the document is without significant 
probative value as the statement fails to assert a medical 
basis upon which the supposition was predicated.  The Court 
has made it clear that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

In other words, since the doctor based his conclusion on the 
history provided by the veteran, and there is no indication 
that he reviewed the veteran's service medical records, along 
with his post-service medical records, such a statement 
constitutes "non-evidence" with no positive or negative 
weight, or at best, little positive weight due to its lack of 
rationale or explanation.  That is, since the doctor did not 
provide treatises, manuals, or other documents that would 
support his assertion, the Board finds that his statement is 
inconclusive at best.  An examiner's opinion must be 
supported by clinical evidence and not merely general 
conclusions based on a history furnished by the appellant.  
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, 
his suppositions are no better than the facts alleged by the 
claimant, and may be accorded little weight with regard to 
the etiology of the veteran's current disability.  See also 
LeShore v. Brown, 8 Vet. App. 406 (1995); also Swann v. 
Brown, 5 Vet. App. 229 (1993).  Thus, for the veteran's 
chiropractor now to aver that the veteran's current back 
disability is related to an incident the veteran suffered 
from in service is simply not supported by the evidence.

Hence, the veteran's assertions are the only positive 
evidence in support of his claim.  The veteran has provided 
testimony on two different occasions before the undersigned 
Veterans Law Judge.  Moreover, during the last hearing, he 
submitted a number of films and documents showing that he 
current suffers from a back disability.  These statements 
were undoubtedly made in good faith; however, the veteran is 
not a doctor nor has he undergone medical training.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  However, that 
same lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may be suffering from pain in the back.  He can state that 
he suffers some type of restriction of use of the back or 
that he has difficulty lifting and bending.  However, he is 
not competent to say that he has an actual disability that is 
related to his service.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from a back disability, competent 
evidence etiologically linking this disability with the 
veteran's military service or any incident therein has not 
been presented.  Moreover, there is no competent evidence 
showing that the current disability began while the veteran 
was in service.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.102 (2007).  The veteran's claim is thus denied.

II.  Increased Evaluation

The veteran has been assigned a 50 percent disability 
evaluation for his service-related post-traumatic stress 
disorder (PTSD).  Service connection was granted following 
the Board's first remand of October 2003.  The AMC (Resource 
Unit of Bay Pines, Florida) assigned a 50 percent disability 
evaluation in accordance with 38 C.F.R Part 4, Diagnostic 
Code 9411 (1999); an effective date of September 30, 1999, 
was awarded.  The veteran has contended that he has 
deficiencies in his ability to work and has difficulty with 
family relations.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2007) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2007) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2007) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

As noted above, the veteran's psychiatric condition has been 
rated pursuant to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007) establishes a 
general rating formula for mental disorders.  The formula 
assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for 
assigning a disability evaluation.  Under the criteria, a 30 
percent disability rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2007).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a part of the veteran's initial claim for service 
connection, he underwent a VA psychiatric examination in 
April 2000.  The veteran told the examiner that he was 
suffering from nightmares, sleeplessness, and depression.  He 
also said that he was withdrawing from others.  The examiner 
found the veteran's speech coherent with no evidence of 
formal thought disorder, paranoia, delusions, or 
hallucinations.  It was noted that the veteran had good eye 
contact but his mood was depressed, anxious, and slightly 
angry.  The veteran's judgment was deemed appropriate and he 
was full oriented to time, place, and person.  A Global 
Assessment of Functioning (GAF) score of 59 was given.    

Another psychiatric examination was accomplished in February 
2005.  The veteran again complained of nightmares, intrusive 
thoughts, and sleeplessness.  The veteran stated that he was 
married, that he had five children, and a number of 
grandchildren.  There was no mention in the evaluation that 
the veteran's relationship with his spouse or children was 
hindered or affected by his PTSD.  The veteran told the 
examiner that he was not taking psychotropic drugs for his 
PTSD and that he also was not in any type of therapy.  The 
veteran was friendly and cooperative with the examiner.  
Again the veteran was oriented to time, place, and person.  
It was concluded that he was able to take care of his basic 
needs of daily living.  The veteran's insight was deemed to 
be limited.  Delusions, hallucinations, and suicidal 
ideations were not present.  It was reported that the veteran 
had limited social activities.  The examiner assigned a GAF 
of 50 and noted that the veteran was suffering from 
persistent sleep problems and limited social activities.

The veteran's limited number of treatment records have been 
obtained and included in the claims folder.  As the veteran 
is not receiving medications for treatment for his condition 
nor is he attending therapy sessions for his PTSD, the Board 
finds that the treatment records are of limited value.  

The medical evidence shows assignment of GAF scores ranging 
from 50 to 59.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2007), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.  The Board finds this case is 
distinguishable from Mittleider in that there is no medical 
evidence of record that the veteran suffers from 
manifestations and symptoms associated with a nonservice-
connected disorder that would somehow affect his PTSD.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 50 percent 
for PTSD, but no higher.  The two examinations accomplished 
have noted anxiousness, nightmares, and irritability.  The 
veteran appears to have social relations with family members 
but very limited social contact with others.  Nevertheless, 
nothing in the records have insinuated that the veteran's 
ability to work has been affected by his PTSD.  In this 
regard, it has been the veteran's nonservice-connected 
disorders that have forced the veteran to leave the work 
force.  Additionally, the veteran is capable of caring for 
his physical well-being and he has not complained of 
hallucinations, delusions, or other thought disorders.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 50 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  Further, 
while the benefit of any doubt has been given to the veteran, 
it is the conclusion of the Board that his request for an 
evaluation in excess of 50 percent must be denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2007) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2007) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record does not indicate the veteran has been 
hospitalized for his PTSD, and there is no indication that it 
produces symptoms so unusual as to render impractical the 
schedular rating criteria.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

1.  Entitlement to service connection for a back disability 
is denied.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


